Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  10/12/2021. The instant application has claims 1-20 pending. The system, method and medium for receiving an new set of privileges and comparing with old set of privileges to determine if revoked to prevent access. There a total of 20 claims.

 Response to Arguments

Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 

The applicant argues that revocation of certificates and privileges for the certificates, which is not same application privileges.

Komar discloses certificates associated with  user’s application access and revoking the certificates means that effectively blocking access to application see Page 43 Enabling Netscape-compatible Web-based revocation checking & Page 16 Revocation. That is, the certificates provides an authorization for user to access the application and .


	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub 2011/0126260 to Golan(based on priority 10/1/2004) in view of US Patent Pub 2005/0085931 to Willeby and further in view of Troubleshooting Certificate Status and Revocation to Komar.

Regarding Claim  1, 3, 5, Golan discloses a method performed by an electronic device, Golan discloses the method comprising: identifying that a privilege has been accessed by an application on the electronic device(Fig.2 item 212a-Principal and 205-Policies & Par. 0025); receiving a new set of privileges associated with applications on the electronic device via a communication interface(Par. 0027, dynamic policies and invoke new policies); determining that the privilege has been revoked by comparing the new set to an old set of privileges associated with the applications, wherein at least one of (Par. 0035, rules and policies are revoked & Par. 0036, application performs access control check).

 But Golan does not disclose the preventing of further access. However, Willeby discloses if any one of the applications on the electronic device previously accessed the revoked privilege (Par. 0022, the digital certificate being verified & Par. 0062, certificate being found in database for allowing access ).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Golan  invention of having a policy store for application access to include preventing access in order to an updated certificate as taught in Willeby see Par. 0062.

But Golan nor Willeby disclose the resetting the electronic device. However, Komar discloses the resetting the device after revocation see Page 56 “Note: Base and Delta CRLs..” & Page 62-63 Step 5 Restart the application to take effect.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Golan  invention of having a policy store for application access to include resetting the device in order to an changes to take effect as taught in Komar see Page 62-63.



Regarding Claim  2,4,6, Golan discloses the method as recited in claim 1, further comprising resetting the electronic device responsive to determining that the revoked privilege is capable of being passed between applications(Fig. 4 item 408, 410 deny access).

Regarding Claim  7, 12,  17,  Golan discloses the method as recited in claim 1, wherein the privilege comprises allowing an application to use inter-process communication(Par. 0029, application program communicates with other application program).  

Regarding Claim  8,13,  18,  Golan discloses the method as recited in claim 1, wherein the privilege comprises enabling opening of internal and external connections(Par. 043, the Web Directories and  WebServer access & Par. 0045, http traffic).  

Regarding Claim  9, 14, 19,  Golan discloses the method as recited in claim 1, wherein the privilege comprises enabling use of communication tools(Par. 0041, the web server process & Par. 0045, http traffic).  

Regarding Claim  10,16,  20,  Golan discloses the method as recited in claim 1, wherein the privilege comprises enabling use of personal information management functionality(Par. 0098, the ClientID for the process).  

 .

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/
Primary Examiner, Art Unit 2492                                                                                                                                                                                             venkatanarayan.perungavoor@uspto.gov